 1   STACEY M. LEYTON (SBN 203827)
     Email: sleyton@altber.com
 2   ANDREW KUSHNER (SBN 316035)
     Email: akushner@altber.com
 3   ELIZABETH VISSERS (SBN 321365)
     Email: evissers@altber.com
 4   ALTSHULER BERZON LLP
     177 Post Street, Suite 300
 5   San Francisco, CA 94108
     Telephone: (415) 421-7151
 6   Facsimile: (415) 362-8064
 7   Attorneys for Intervenor-Defendant
     International Brotherhood of Teamsters
 8
 9                        UNITED STATES DISTRICT COURT

10                      SOUTHERN DISTRICT OF CALIFORNIA

11
                                                Case No. 3:18-cv-02458-BEN-BLM
     CALIFORNIA TRUCKING
12   ASSOCIATION, RAVINDER SINGH,               INTERVENOR-DEFENDANT’S
     and THOMAS ODOM,                           OPPOSITION TO PLAINTIFFS’
13
                   Plaintiffs,                  APPLICATION FOR A TEMPORARY
14                                              RESTRAINING ORDER
            v.
15                                              Hearing Date:    TBD
     XAVIER BECERRA, in his official            Time:            TBD
     capacity as the Attorney General of the    Courtroom:       5A
16   State of California; JULIE SU, in her
     official capacity as Secretary of the      Judge:           Honorable
17   California Labor Workforce and                              Roger T. Benitez
     Development Agency; ANDRE                  Action Filed:    October 25, 2018
18   SCHOORL, in his official capacity as       Trial Date:      Not set
     the Acting Director of the Department
19   of Industrial Relations of the State of
     California; and LILIA GARCIA-
20   BROWER, in her official capacity as
     Labor Commissioner of the State of
21   California, Division of Labor Standards
     Enforcement, PATRICK HENNING, in
22   his official capacity as the Director of
     the Employment Development
23   Department.
24                 Defendants,
25   and
26   INTERNATIONAL BROTHERHOOD
     OF TEAMSTERS,
27
                 Intervenor-Defendant.
28



               OPPOSITION TO TRO APPLICATION; Case No. 3:18-cv-02458-BEN-BLM
 1                                    INTRODUCTION
 2         The application by Plaintiffs California Trucking Association (“CTA”),
 3   Ravinder Singh, and Thomas Odom (collectively, “Plaintiffs”) for the
 4   extraordinary relief of a temporary restraining order (“TRO”) is premised on a
 5   non-existent emergency. Assembly Bill 5 (“AB 5”), which takes effect January 1,
 6   2020, merely codifies a test for employee status that has been the law of California
 7   for almost 20 months. Not surprisingly, despite numerous opportunities to do so,
 8   Plaintiffs fail to demonstrate any irreparable harm that will ensue upon the
 9   effective date of that codification.
10         Even if the codification of a longstanding test for employee status could
11   somehow result in irreparable injury, Plaintiffs’ application would require them to
12   show that unless this Court issues a TRO enjoining the State from enforcing AB 5
13   they will face that irreparable injury during the 13 days after January 1, 2020 and
14   before this Court has the opportunity to hear their preliminary injunction motion on
15   the January 13, 2020 hearing date. Dkt. 66-1.1 But despite Intervenor’s specific
16   request that they identify any enforcement action that would take place during
17   those 13 days, Plaintiffs identify nothing whatsoever that will actually occur during
18   the relevant 13-day period—much less something that would irreparably injure
19   them or their members. See infra at 4 & n.3.
20         The sole “purpose of a TRO is to preserve the status quo and prevent
21   irreparable harm.” Jones v. H.S.B.C. (USA), 844 F.Supp.2d 1099, 1100 (S.D. Cal.
22   2012). But as Intervenor and State Defendants pointed out in opposing Plaintiffs’
23   preliminary injunction motion, e.g., Dkt. 58 at 9-10, Plaintiffs are seeking
24   preliminary relief to modify the status quo. The status quo for the past nearly 20
25   months has been that the “ABC test” (which Plaintiffs seek to enjoin) is the legal
26   test to determine whether individuals working in California are entitled to certain
27         1
            Plaintiffs originally noticed their motion to preliminarily enjoin the State
28   from enforcing AB 5 on December 30, 2019, but this Court moved that hearing to
     January 13, 2020. Dkt. 61.

                                            1
                OPPOSITION TO TRO APPLICATION; Case No. 3:18-cv-02458-BEN-BLM
 1   employment law protections.2 Plaintiffs could have sought preliminary injunctive
 2   relief any time during those 20 months but failed to do so. And even if it could
 3   somehow be argued that the codification of that ABC test resulted in additional
 4   harm, Plaintiffs could have moved for injunctive relief at any time after AB 5’s
 5   enactment on September 18, 2019. Instead, Plaintiffs waited to notice their motion
 6   for the last possible hearing date in 2019.
 7         Having sat on their rights, Plaintiffs should not be rewarded for a self-
 8   proclaimed emergency of their own making. Although Intervenor and State
 9   Defendants pointed this out in opposing Plaintiffs’ preliminary injunction
10   application, e.g., Dkt. 55 at 17-19, Dkt. 58 at 7-11, Plaintiffs do not even attempt to
11   explain why, if the adoption of the ABC test constitutes an emergency, they did not
12   seek relief after the California Supreme Court adopted the very same test 20
13   months ago. Instead, they offer an unpersuasive defense of the timeliness of
14   requesting injunctive relief two and one-half months after AB 5’s enactment, on
15   the last possible date they could have done so, without even acknowledging that
16   the status quo has been the same since April 30, 2018. See Dkt. 66-1 at 16-17.
17         Finally, even if Plaintiffs could show irreparable injury, they cannot
18   demonstrate likely success on the merits or the other equitable factors, which are
19   indispensable requirements to obtain a TRO. See Los Angeles Unified Sch. Dist. v.
20   United States Dist. Court, 650 F.2d 1004, 1008 (9th Cir. 1980).
21                                     BACKGROUND
22         On April 30, 2018, the California Supreme Court held that the “ABC test” is
23   the applicable legal standard to determine whether an individual worker is an
24   employee or independent contractor for purposes of California’s Wage Orders.
25   Dynamex, 4 Cal.5th at 955-56. After the Dynamex decision, Plaintiffs filed this
26         2
             AB 5, which takes effect January 1, 2020, codified the California Supreme
27   Court’s April 2018 decision in Dynamex Operations West, Inc. v. Superior Court,
     4 Cal.5th 903 (2018), which held that workers who qualify as employees under the
28   “ABC test” are entitled to certain employment law protections, including minimum
     wages, meal and rest breaks, and expense reimbursement.

                                            2
                OPPOSITION TO TRO APPLICATION; Case No. 3:18-cv-02458-BEN-BLM
 1   lawsuit to challenge the ABC test. Dkt. 1. On August 5, 2019, this Court stayed
 2   this case pending resolution of an appeal raising the same issue (in a case in which
 3   the district court had rejected the trucking industry’s challenge to the ABC test).
 4   Dkt. 43. On September 11, 2019, the California Legislature adopted AB 5, which
 5   codified use of the ABC test to distinguish between employees and independent
 6   contractors for purposes of California’s Wage Orders, Labor Code, and
 7   Unemployment Insurance Code. The Governor signed AB 5 into law on
 8   September 18, 2019.
 9           After the appeal raising the same issue was voluntarily dismissed, this Court
10   lifted its stay of this case on September 16, 2019. Shortly thereafter, on September
11   24, 2019, the Court dismissed Plaintiffs’ First Amended Complaint with leave to
12   amend in light of AB 5’s enactment. Dkts. 44-46. Plaintiffs waited 49 days
13   following that dismissal to file their Second Amended Complaint, Dkt. 47, and
14   then three more weeks to move for a preliminary injunction, noticing their motion
15   for December 30, 2019—two days before AB 5 takes effect. Dkt. 54. On
16   December 20, 2019, this Court continued the hearing for Plaintiffs’ preliminary
17   injunction motion to January 13, 2020. Dkt. 61.
18                                       ARGUMENT
19           Interim relief “is an extraordinary remedy never awarded as of right.”
20   Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 24 (2008). As with a motion for
21   a preliminary injunction, plaintiffs must establish that absent a TRO they are (1)
22   likely to suffer irreparable harm, (2) likely to succeed on the merits, and that (3) the
23   balance of equities and (4) public interest both favor preliminary relief. Id. at 20.
24   Absent a “clear showing” on all factors, Plaintiffs’ request must be denied.
25   Mazurek v. Armstrong, 520 U.S. 968, 972 (1997) (emphasis in original). Plaintiffs
26   cannot establish any of these factors, let alone make a “clear showing” as to all of
27   them.
28


                                             3
                 OPPOSITION TO TRO APPLICATION; Case No. 3:18-cv-02458-BEN-BLM
 1   I.    Plaintiffs’ showing of irreparable harm is wholly inadequate.
 2         For purposes of Plaintiffs’ TRO request, the relevant time period is the 13
 3   days after AB 5 takes effect and before the hearing on their preliminary injunction
 4   motion. But despite Intervenor’s specific e-mailed request, Plaintiffs have failed to
 5   identify a single enforcement action by Defendants against any CTA member
 6   company (or any other trucking company) that could possibly result in any injury
 7   (irreparable or otherwise) during the first 13 days of 2020.3 That alone disposes of
 8   plaintiffs’ claim of imminent, irreparable injury.
 9         Plaintiffs assert that the threat of criminal prosecution fulfills the
10   requirement that they demonstrate imminent irreparable injury. Dkt. 66-1 at 12-13.
11   But Plaintiffs acknowledge that this purported threat of criminal prosecution has
12   existed since April 2018 when Dynamex was decided, because violations of the
13   California’s Wage Orders are also criminal misdemeanors. Dkt. 66-1 at 8. It is
14   black letter Ninth Circuit law that “neither the mere existence of a proscriptive
15   statute nor a generalized threat of prosecution” suffices to seek pre-enforcement
16   injunctive relief. Thomas v. Anchorage Equal Rights Com’n, 220 F.3d 1134, 1139
17   (9th Cir. 2000) (en banc). Instead, preliminary relief requires “a ‘genuine threat of
18   imminent prosecution.’” Id. (emphasis added). But Plaintiffs fail to identify any
19   criminal prosecution of any company, during the 20 months since Dynamex, much
20   less any threat of imminent prosecution against any CTA member.
21         It has been the status quo since April 2018 that any worker who is an
22   employee under the ABC test enjoys employment protections including mandated
23         3
             Plaintiffs sent an e-mail at 4:41pm on December 20, 2019 asking whether
24   State Defendants and Intervenor would agree to a TRO pending the January 13
     hearing. Declaration of Stacey M. Leyton in Opposition to TRO (“Leyton Decl.”)
25   ¶2. Intervenor’s counsel responded at 5:15pm that day, “Can you please identify
     any specific state enforcement proceedings that you contend will take place
26   between January 1 and January 13, to inform our consideration of your request?”
     Id. ¶2. Plaintiffs never responded to that inquiry or otherwise identified any
27   enforcement proceedings that could occur before the preliminary injunction
     hearing. Id. ¶3. Their TRO application mentions no such ongoing proceeding.
28   See Dkt. 66-1 at 13 (asserting “serious risk of civil investigations and enforcement
     actions” but failing to identify any such proceedings).

                                            4
                OPPOSITION TO TRO APPLICATION; Case No. 3:18-cv-02458-BEN-BLM
 1   meal and rest breaks, minimum wage guarantees, and reimbursement for expenses.
 2   Plaintiffs are now seeking an impermissible TRO to alter that status quo. See
 3   Jones, 844 F.Supp.2d at 1100. Nothing will change on January 1 that could justify
 4   the emergency preliminary relief plaintiffs seek.
 5         Moreover, any supposed “emergency” in this case would be entirely of
 6   Plaintiffs’ own making. Plaintiffs could have moved to enjoin enforcement of the
 7   ABC test at any point after Dynamex was decided in April 2018. Or, setting that
 8   aside, they could have moved for such relief shortly after Governor Newsom
 9   signed AB 5 on September 18, 2019. But Plaintiffs did neither. Instead, Plaintiffs
10   made no request for injunctive relief after filing this case in October 2018. And
11   after this Court dismissed their First Amended Complaint with leave to amend to
12   address AB 5’s enactment, Plaintiffs waited 49 days to file their Second Amended
13   Complaint, Dkts. 46-47, and then another three weeks to file their motion for a
14   preliminary injunction, which they noticed for a hearing on December 30, 2019—
15   the last possible hearing date on this Court’s calendar before AB 5 takes effect.
16   Dkt. 58. Thus, Plaintiffs noticed a motion that could have been brought any time
17   after April 2018 (or certainly any time after September 18, 2019) for a hearing at a
18   time with less than 40 hours to go before AB 5 becomes effective. Having sat on
19   their rights and then gambled on obtaining a hearing during a holiday week,
20   Plaintiffs cannot now claim that an emergency requires this Court to enjoin the
21   State pending the hearing that Plaintiffs could have obtained long ago.
22         In any event, even if Plaintiffs could show imminent enforcement actions,
23   and even if they had requested injunctive relief at the earliest possible time,
24   Plaintiffs have not shown that enforcement of AB 5 will injure them at all. As
25   explained in Intervenor’s preliminary injunction opposition, Plaintiffs’ asserted
26   injury rests on the contention that they will be harmed if the ABC test rather than
27   the multi-factor test set forth in S.G. Borello & Sons, Inc. v. Dep’t of Indus. Rel.,
28   48 Cal.3d 341 (1989), determines whether a worker enjoys California’s


                                            5
                OPPOSITION TO TRO APPLICATION; Case No. 3:18-cv-02458-BEN-BLM
 1   employment protections. Dkt. 58 at 4-5. But Plaintiffs have not shown that that
 2   any CTA member will actually be affected by which test is used to determine
 3   employee status. To establish injury as a result of the ABC test, CTA would have
 4   to demonstrate that at least one of its members is a business whose workers are (1)
 5   subject to California’s employment laws under the ABC Test; but (2) exempt from
 6   those laws under the Borello standard. CTA has not, and there is good reason to
 7   doubt that CTA could make such a showing given that the California Department
 8   of Labor Standards Enforcement found in 97% of cases that drayage drivers were
 9   misclassified even under the Borello standard. See Dkt. 58 at 5-6.4
10         Nor do Plaintiffs even respond to the showing by Intervenor and the City of
11   Los Angeles that they could avoid any purported injury through AB 5’s “business-
12   to-business” exception, Cal. Lab. Code §2750.3(e). That exemption allows owner-
13   operators to continue to contract as independent contractors if they are actually
14   independent businesses. See Dkt. 58 at 18-19 & n.15; Dkt. 64-2 (Proposed Amicus
15   Br. of L.A. City Att’y). Although both Intervenor and the Los Angeles City
16   Attorney amicus brief identified this flaw in Plaintiffs’ argument, Plaintiffs do not
17   mention the business-to-business exception a single time in their TRO application.
18          Finally, even if Plaintiffs could establish injury due to the change from
19   Borello to the ABC test the supposed harmful effects about which they complain
20   have been the law for over one-and-a-half years. Yet Plaintiffs fail to show
21   irreparable injury to a single member during this time period. In such
22   circumstances, courts are rightfully doubtful of claims of irreparable harm. See,
23         4
              Plaintiffs also ignore Intervenor’s showing that their assertion that the ABC
24   test requires motor carriers to “acquire trucks, hire and train employees,” Dkt. 66-1
     at 13, is wholly without merit. Even if their drivers are classified as employees
25   under the applicable legal test, motor carriers will still be free to contract with
     drivers who own their own trucks on a short-term or seasonal basis. See Dkt. 58 at
26   8-9. All that California law requires is that, if an owner-operator on a particular
     job meets the ABC test, he or she be paid in accordance with California’s
27   minimum wage rules, provided with meal and rest breaks, and reimbursed for costs
     incurred in operating his or her truck during the job. Id. Instead of offering a
28   reasoned response to Intervenor’s showing, Plaintiffs merely repeat their
     unsupported assertion.

                                            6
                OPPOSITION TO TRO APPLICATION; Case No. 3:18-cv-02458-BEN-BLM
 1   e.g., Garcia v. Google, Inc., 786 F.3d 733, 746 (9th Cir. 2015) (delay in seeking
 2   emergency relief “undercut” plaintiff’s claim of irreparable harm); see also Dkt. 58
 3   at 9-10 (citing other cases).
 4         If this Court denies Plaintiffs’ requests for a TRO and preliminary injunction
 5   (as it should), moreover, nothing would preclude any CTA member facing an
 6   enforcement action from raising Plaintiffs’ challenges to the ABC test as defenses
 7   to that enforcement action, which would be the ordinary procedure for adjudicating
 8   Plaintiffs’ federal law challenges to that test. In such a proceeding, a court could,
 9   based on the specific facts of the case, determine whether applying the ABC test
10   would even matter (or, instead, if the workers at issue would be employees under
11   Borello so that either test would produce the same outcome).
12         In fact, it appears that one CTA member is currently involved in such a
13   proceeding where the State Superior Court has indicated in a tentative ruling that
14   the ABC test is not preempted by federal law. See Dkts. 64-2 at 14-15, 64-3, 64-5
15   at 22. The timing of Plaintiffs’ preliminary injunction motion (filed long after the
16   enactment of AB 5 but just one week after the Los Angeles Superior Court’s
17   tentative ruling) would suggest that Plaintiffs are motivated less by any actual
18   change in the law in 2020 than by the desire to obtain a favorable ruling from a
19   federal court on important California law issues (such as the application of the
20   business-to-business exemption, Cal. Lab. Code §2750.3(e)) without full briefing
21   and before a state court has the opportunity to issue any decision in the state court
22   proceeding. See Dkt. 64-2 at 14-15; see also Railroad Comm. of Tex. v. Pullman
23   Co., 312 U.S. 496, 499-500 (1941) (because state courts have “last word on the
24   meaning of” state law, federal courts “should not decide an issue by making a
25   tentative answer which may be displaced tomorrow by a state adjudication”). That
26   rush to obtain a favorable ruling, in the absence of any irreparable harm showing,
27   would be an improper basis to award a TRO.
28


                                            7
                OPPOSITION TO TRO APPLICATION; Case No. 3:18-cv-02458-BEN-BLM
 1   II.   Plaintiffs fail to satisfy the other temporary restraining order factors.
 2         A TRO requires the same showing as a preliminary injunction, so Plaintiffs
 3   must not only demonstrate that they are (1) likely to suffer irreparable harm (which
 4   they fail to do) but also that they are (2) likely to succeed on the merits, and that (3)
 5   the balance of equities and (4) public interest both favor preliminary relief. See
 6   Winter, 555 U.S. at 20; Los Angeles Unified Sch. Dist., 650 F.2d at 1008. Plaintiffs
 7   fail to make that showing.
 8         Plaintiffs do not demonstrate likely success on the merits of their claims. As
 9   explained in Intervenor’s preliminary injunction opposition (which is included as
10   an appendix to this brief), Plaintiffs lack standing even to assert these claims. Dkt.
11   58 at 4-7. And binding Ninth Circuit precedent establishes that the substantive
12   California law requirements that attach as a result of the ABC test are neither
13   preempted by the Federal Aviation Administration Authorization Act nor invalid
14   under the dormant Commerce Clause. See Dkt. 55 at 6-17; Dkt. 58 at 11-24.5
15   Plaintiffs’ contrary arguments depend on their erroneous assertion that the ABC
16   test precludes motor carriers from contracting with independent truck drivers who
17   own and operate their own trucks. See Dkt. 58 at 8-9.6
18
           5
19            The dormant Commerce Clause cases that Plaintiffs cite for the first time in
     their TRO application, Dkt. 66-1 at 11-12, are inapposite because they address
20   direct, specific regulations of the means of interstate commerce. See Southern Pac.
     Co. v. Arizona, 325 U.S. 761, 764 (1945) (state statute making it unlawful to
21   operate “train of more than fourteen passenger or seventy freight cars”); Bibb v.
     Navajo Freight Lines, Inc., 359 U.S. 520, 521-22 (1959) (state statute “requiring
22   the use of a certain type of rear fender mudguard on trucks and trailers”); Raymond
     Motor Transp., Inc. v. Rice, 434 U.S. 429, 430 (1978) (“administrative regulations
23   … governing the length and configuration of trucks”). By contrast, the California
     employment laws that Plaintiffs challenge are generally applicable regulations that
24   apply to all employers, which Ninth Circuit precedent holds survive challenge
     under the dormant Commerce Clause. See Dkt. 58 at 21-22 (citing Sullivan v.
25   Oracle Corp., 662 F.3d 1265, 1271 (9th Cir. 2011)).
            6
              Plaintiffs contend that Intervenor’s arguments ignore the “combined”
26   impact of California’s employment law requirements. Dkt. 66-1 at 14 (emphasis
     omitted). To the contrary, Intervenor’s argument relies on Ninth Circuit precedent
27   holding that, as a general matter, labor law requirements are not preempted
     because, unlike regulations that define a motor carrier’s relationship with its
28   customers, laws that define “the relationship between a motor carrier and its
     workforce ... are several steps removed from prices, routes, or services.” Dkt. 58 at

                                            8
                OPPOSITION TO TRO APPLICATION; Case No. 3:18-cv-02458-BEN-BLM
 1         Plaintiffs also cannot demonstrate either that the balance of hardships tips in
 2   their favor or that an injunction would be in the public interest. Plaintiffs fail to
 3   identify any pending enforcement actions that could result to injury to them, so a
 4   TRO would serve only to create confusion and harm workers’ and the State’s
 5   interest in effectively addressing the misclassification of workers and the public
 6   consequences of such misclassification. See Dkt. 58 at 24-25; see also, e.g.,
 7   Golden Gate Rest. Ass’n v. City & Cty. of San Francisco, 512 F.3d 1112, 1126 (9th
 8   Cir. 2008) (“‘Faced with … a conflict between financial concerns and preventable
 9   human suffering, we have little difficulty concluding that the balance of hardships
10   tips decidedly’ in favor of the latter.” (quoting Lopez v. Heckler, 713 F.2d 1432,
11   1437 (9th Cir. 1983))).
12                                      CONCLUSION
13         For the foregoing reasons, Plaintiffs’ request for a temporary restraining
14   order should be denied.
15
16   Dated: December 26, 2019                       Respectfully submitted,
17
                                                    STACEY M. LEYTON
18                                                  ANDREW KUSHNER
19                                                  ELIZABETH VISSERS
                                                    Altshuler Berzon LLP
20
21                                                  By:     /s/ Stacey M. Leyton
     f                                                        Stacey M. Leyton
22
                                                    Attorneys for Intervenor-Defendant
23                                                  International Brotherhood of
                                                    Teamsters
24
25
26
27
28   13-14 (quoting California Trucking Ass’n v. Su, 903 F.3d 953, 963 (9th Cir.
     2018)).

                                            9
                OPPOSITION TO TRO APPLICATION; Case No. 3:18-cv-02458-BEN-BLM
Appendix
Case 3:18-cv-02458-BEN-BLM Document 58 Filed 12/16/19 PageID.641 Page 1 of 33


   1   STACEY M. LEYTON (SBN 203827)
       Email: sleyton@altber.com
   2   ANDREW KUSHNER (SBN 316035)
       Email: akushner@altber.com
   3   ELIZABETH VISSERS (SBN 321365)
       Email: evissers@altber.com
   4   ALTSHULER BERZON LLP
       177 Post Street, Suite 300
   5   San Francisco, CA 94108
       Telephone: (415) 421-7151
   6   Facsimile: (415) 362-8064
   7   Attorneys for Intervenor-Defendant
       International Brotherhood of Teamsters
   8
   9                        UNITED STATES DISTRICT COURT

  10                      SOUTHERN DISTRICT OF CALIFORNIA

  11
                                                  Case No. 3:18-cv-02458-BEN-BLM
       CALIFORNIA TRUCKING
  12   ASSOCIATION, RAVINDER SINGH,               OPPOSITION TO MOTION FOR A
       and THOMAS ODOM,                           PRELIMINARY INJUNCTION
  13
                     Plaintiffs,
  14                                              Hearing Date: December 30, 2019
              v.                                  Time: 10:30am
  15   XAVIER BECERRA, in his official            Courtroom: 5A
       capacity as the Attorney General of the    Judge: Honorable Roger T. Benitez
  16   State of California; JULIE SU, in her      Action Filed: October 25, 2018
       official capacity as Secretary of the      Trial Date: Not set
  17   California Labor Workforce and
       Development Agency; ANDRE
  18   SCHOORL, in his official capacity as
       the Acting Director of the Department
  19   of Industrial Relations of the State of
       California; and LILIA GARCIA-
  20   BROWER, in her official capacity as
       Labor Commissioner of the State of
  21   California, Division of Labor Standards
       Enforcement, PATRICK HENNING, in
  22   his official capacity as the Director of
       the Employment Development
  23   Department.
  24                 Defendants,
  25   and
  26   INTERNATIONAL BROTHERHOOD
       OF TEAMSTERS,
  27
                   Intervenor-Defendant.
  28



                  OPPOSITION TO MOTION FOR A PI; Case No. 3:18-cv-02458-BEN-BLM
Case 3:18-cv-02458-BEN-BLM Document 58 Filed 12/16/19 PageID.642 Page 2 of 33


   1                                           TABLE OF CONTENTS
   2   TABLE OF AUTHORITIES ..................................................................................... ii
   3
       INTRODUCTION ..................................................................................................... 1
   4
       BACKGROUND ....................................................................................................... 2
   5
       ARGUMENT ............................................................................................................. 3
   6
   7   I. Plaintiffs lack standing to obtain injunctive relief ................................................ 3

   8            A.       Plaintiff CTA lacks standing ................................................................ 4
   9                     1.         CTA lacks associational standing ............................................. 4
  10
                         2.         CTA fails to establish standing for pre-enforcement relief ...... 6
  11
                B.       Plaintiff Odom does not have standing and cannot seek relief except
  12                     as applied to him ................................................................................... 7
  13   II. Plaintiffs fail to establish that they will suffer irreparable injury ........................ 7
  14   III. Plaintiffs cannot demonstrate a likelihood of success on their claims .............. 11
  15            A.       Plaintiffs are unlikely to succeed on their FAAAA claim ................. 11
  16
                         1.       The ABC test is not itself a substantive requirement ............... 12
  17
                         2.       Ninth Circuit precedent establishes that the FAAAA does not
  18                              preempt California labor law’s substantive requirements ........ 13
  19
                         3.       Plaintiffs misrepresent AB 5’s effects ...................................... 16
  20
                         4.       Plaintiffs rely on inapposite and unpersuasive case law .......... 19
  21
  22
                B.       Plaintiffs are unlikely to succeed on their dormant Commerce Clause
                         claim .................................................................................................... 21
  23
       IV. The balance of the equities tips in defendants’ favor........................................ 24
  24
  25   V. Granting preliminary injunctive relief is not in the public interest ................... 25

  26
  27
  28


                                                   i
                       OPPOSITION TO MOTION FOR A PI; Case No. 3:18-cv-02458-BEN-BLM
Case 3:18-cv-02458-BEN-BLM Document 58 Filed 12/16/19 PageID.643 Page 3 of 33


   1                                       TABLE OF AUTHORITES
   2
                                                                                                                Page(s)
   3
   4   Cases

   5   Air Transp. Ass’n of Am. v. City and Cty. of San Francisco,
          266 F.3d 1064 (9th Cir. 2001) ............................................................................ 14
   6
   7   Alaska Airlines, Inc. v. City of Long Beach,
          951 F.2d 977 (9th Cir. 1991) ........................................................................ 22, 23
   8
       Alvarez v. XPO Logistics Cartage LLC,
   9      2018 WL 6271965 (C.D. Cal. 2018) ............................................................ 12, 21
  10
       American Trucking Ass’ns, Inc. v. City of Los Angeles,
  11     559 F.3d 1046 (9th Cir. 2009) ...................................................................... 13, 19
  12
       American Trucking Associations, Inc. v. Scheiner,
  13     483 U.S. 266 (1987) ..................................................................................... 22, 23
  14   B&O Logistics, Inc. v. Cho,
  15     2019 WL 2879876 (C.D. Cal. 2019) .................................................................. 21

  16   Bedoya v. American Eagle Express Inc.,
         914 F.3d 812 (3d Cir. 2019) ............................................................................... 20
  17
  18   Benisek v. Lamone,
         138 S. Ct. 1942 (2018) ....................................................................................... 25
  19
       California Drive-In Rest. Ass’n v. Clark,
  20
         22 Cal.2d 287 (1943) .......................................................................................... 24
  21
       California Tow Truck Ass’n v. City and Cty. of San Francisco,
  22     693 F.3d 847 (9th Cir. 2012) .............................................................................. 13
  23
       California Trucking Ass’n v. Su,
  24     2017 WL 6049242 (S.D. Cal. 2017) ............................................................ 12, 16
  25   California Trucking Association v. Su,
  26     903 F.3d 953 (9th Cir. 2018) ....................................................................... passim
  27   Californians for Safe & Competitive Dump Truck Transp. v. Mendonca,
         152 F.3d 1184 (9th Cir. 1998) .......................................................... 15, 16, 17, 20
  28


                                                 ii
                      OPPOSITION TO MOTION FOR A PI; Case No. 3:18-cv-02458-BEN-BLM
Case 3:18-cv-02458-BEN-BLM Document 58 Filed 12/16/19 PageID.644 Page 4 of 33


   1   Chambers v. RDI Logistics, Inc.,
   2     65 N.E.3d 1 (Mass. 2016)................................................................................... 20

   3   Clapper v. Amnesty Int’l USA,
          568 U.S. 398 (2013) ............................................................................................. 7
   4
   5   Conn v. Gabbert,
         526 U.S. 286 (1999) ............................................................................................. 7
   6
       Dep’t of Rev. of Ky. v. Davis,
   7
         553 U.S. 328 (2008) ........................................................................................... 21
   8
       DiFiore v. American Airlines, Inc.,
   9     646 F.3d 81 (1st Cir. 2011) ................................................................................ 20
  10
       Dilts v. Penske Logistics, LLC,
  11      769 F.3d 637 (9th Cir. 2014) ....................................................................... passim
  12   Dynamex Operations West, Inc. v. Superior Court,
  13     4 Cal.5th 903 (2018) .................................................................................... passim
  14   Elrod v. Burns,
          427 U.S. 347 (1976) ........................................................................................... 11
  15
  16   Estrada v. FedEx Ground Package Sys., Inc.,
          154 Cal.App.4th 1 (2007) ..................................................................................... 8
  17
  18
       Garcia v. Google, Inc.,
         786 F.3d 733 (9th Cir. 2015) .............................................................................. 10
  19
       Golden Gate Rest. Ass’n v. City & Cty. of San Francisco,
  20     512 F.3d 1112 (9th Cir. 2008) ............................................................................ 24
  21
       In re Federal Preemption of Provisions of the Motor Carrier Act,
  22       223 Mich. App. 288 (Mich. Ct. App. 1997) ................................................. 19, 20
  23   Klein v. City of San Clemente,
  24      584 F.3d 1196 (9th Cir. 2009) ............................................................................ 25
  25   Lopez v. Candaele,
  26     630 F.3d 775 (9th Cir. 2010) ................................................................................ 4

  27   Lopez v. Heckler,
         713 F.2d 1432 (9th Cir. 1983) ............................................................................ 24
  28


                                                 iii
                      OPPOSITION TO MOTION FOR A PI; Case No. 3:18-cv-02458-BEN-BLM
Case 3:18-cv-02458-BEN-BLM Document 58 Filed 12/16/19 PageID.645 Page 5 of 33


   1   Lujan v. Defs. of Wildlife,
   2      504 U.S. 555 (1992) ............................................................................................. 7

   3   Lydo Enters., Inc. v. City of Las Vegas,
          745 F.2d 1211 (9th Cir. 1984) ............................................................................ 10
   4
   5   M.R. v. Dreyfus,
         697 F.3d 706 (9th Cir. 2012) ................................................................................ 7
   6
       Massachusetts Delivery Association v. Healey,
   7
         821 F.3d 187 (1st Cir. 2016) .............................................................................. 20
   8
       Mazurek v. Armstrong,
   9     520 U.S. 968 (1997) ............................................................................................. 3
  10
       Melendres v. Arpaio,
  11     695 F.3d 990 (9th Cir. 2012) .............................................................................. 11
  12   Mendis v. Schneider Nat’l Carriers Inc.,
  13     2016 WL 6650992 (W.D. Wash. 2016) ............................................................. 24
  14   Morales v. Trans World Airlines, Inc.,
         504 U.S. 374 (1992) ........................................................................................... 11
  15
  16   Nat’l Ass’n of Optometrists & Opticians v. Brown,
         567 F.3d 521 (9th Cir. 2009) .............................................................................. 23
  17
  18
       Oakland Tribune, Inc. v. Chronicle Publ’g Co.,
         762 F.2d 1374 (9th Cir. 1985) ........................................................................ 1, 10
  19
       Pharm. Research & Mrfs. of Am. v. Alameda County,
  20     768 F.3d 1037 (9th Cir. 2014) ............................................................................ 22
  21
       Pike v. Bruce Church, Inc.,
  22      397 U.S. 137 (1970) ..................................................................................... 22, 24
  23   Preminger v. Principi,
  24      422 F.3d 815 (9th Cir. 2005) ........................................................................ 25, 26
  25   Rowe v. N.H. Motor Transp. Ass’n,
  26     552 U.S. 364 (2008) ..................................................................................... 11, 13

  27   S.D. Myers, Inc. v. City and Cty. of San Francisco,
          253 F.3d 461 (9th Cir. 2001) .............................................................................. 22
  28


                                                 iv
                      OPPOSITION TO MOTION FOR A PI; Case No. 3:18-cv-02458-BEN-BLM
Case 3:18-cv-02458-BEN-BLM Document 58 Filed 12/16/19 PageID.646 Page 6 of 33


   1   San Diego Cty. Gun Rights Comm. v. Reno,
   2      98 F.3d 1121 (9th Cir. 1996) ................................................................................ 6

   3   Schwann v. FedEx Ground Package Sys., Inc.,
          813 F.3d 429 (1st Cir. 2016) ........................................................................ 20, 21
   4
   5   S.G. Borello & Sons, Inc. v. Dep’t of Indus. Rel.,
          48 Cal.3d 341 (1989) ................................................................................... passim
   6
       Sullivan v. Oracle Corp.,
   7
          662 F.3d 1265 (9th Cir. 2011) ........................................................................ 9, 22
   8
       Summers v. Earth Island Inst.,
   9     555 U.S. 488 (2009) ......................................................................................... 4, 5
  10
       Thomas v. Anchorage Equal Rights Com’n,
  11     220 F.3d 1134 (9th Cir. 2000) (en banc) .............................................................. 6
  12   Valadez v. CSX Intermodal Terminals, Inc.,
  13      2019 WL 1975460 (N.D. Cal. 2019) .................................................................. 21
  14   Viceroy Gold Corp. v. Aubry,
          75 F.3d 482 (9th Cir. 1996) .................................................................................. 7
  15
  16   Warth v. Seldin,
         422 U.S. 490 (1975) ............................................................................................. 5
  17
  18
       Western States Trucking Ass’n v. Schoorl,
         377 F.Supp.3d 1056 (E.D. Cal. 2019) ......................................................... passim
  19
       Winter v. Nat. Res. Def. Council, Inc.,
  20     555 U.S. 7 (2008) ........................................................................................ passim
  21
       Zepeda v. I.N.S.,
  22      753 F.2d 719 (9th Cir. 1983) ................................................................................ 7
  23   Federal Statutes
  24
       29 U.S.C. §213......................................................................................................... 14
  25
       49 U.S.C. §14501(c)(1) ........................................................................................... 11
  26
  27
  28


                                                  v
                       OPPOSITION TO MOTION FOR A PI; Case No. 3:18-cv-02458-BEN-BLM
Case 3:18-cv-02458-BEN-BLM Document 58 Filed 12/16/19 PageID.647 Page 7 of 33


   1   California Statutes and Regulations
   2
       Cal. Code Regs., tit. 8, §11090 .................................................................................. 2
   3
       Cal. Lab. Code §90.5(a)........................................................................................... 23
   4
       Cal. Lab. Code §512(b) ........................................................................................... 14
   5
   6   Cal. Lab. Code §2750.3(e)................................................................................. 18, 19

   7   Other Authorities
   8   Analysis of SB 1402, Cal. Senate Committee on Appropriations
   9     (May 7, 2018) ....................................................................................................... 5
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28


                                                  vi
                       OPPOSITION TO MOTION FOR A PI; Case No. 3:18-cv-02458-BEN-BLM
Case 3:18-cv-02458-BEN-BLM Document 58 Filed 12/16/19 PageID.648 Page 8 of 33


   1                                    INTRODUCTION
   2         Misclassification of “workers as independent contractors rather than
   3   employees is a very serious problem,” Dynamex Operations West, Inc. v. Superior
   4   Court, 4 Cal.5th 903, 913 (2018), and the trucking industry is no exception. The
   5   California Supreme Court addressed this “very serious problem” over 19 months
   6   ago when it held in Dynamex that workers who qualify as employees under the
   7   “ABC test” are entitled to certain employment law protections, including minimum
   8   wages, meal and rest breaks, and expense reimbursement. The California
   9   Legislature subsequently codified the ABC test in Assembly Bill 5 (“AB 5”).
  10         Now, over a year after filing this action challenging the ABC test, Plaintiffs
  11   California Trucking Association (“CTA”), Ravinder Singh, and Thomas Odom
  12   (collectively, “Plaintiffs”) suddenly contend that an emergency requires enjoining
  13   use of the ABC test to determine truck drivers’ employment status. Dkt. 54-1
  14   (“PI”). But Plaintiffs’ claims of imminent, irreparable injury mischaracterize and
  15   exaggerate the effect of a test that has been in place for 19 months. Plaintiff CTA
  16   does not establish that a single member has actually been injured by the ABC test
  17   during this time period. Plaintiffs also lack standing to obtain the injunctive relief
  18   they seek, and their request to enjoin the status quo cannot be accepted because of
  19   their “long delay before seeking a preliminary injunction.” Oakland Tribune, Inc.
  20   v. Chronicle Publ’g Co., 762 F.2d 1374, 1377 (9th Cir. 1985).
  21         Further, Plaintiffs fail to satisfy the remaining requirements for a preliminary
  22   injunction. Plaintiffs cannot demonstrate likely success because AB 5’s definition
  23   of “employee” (like other tests that predated Dynamex and AB 5) does not impose
  24   any substantive requirements. Instead, it merely determines whether a worker is
  25   covered by the same substantive employment law requirements that the Ninth
  26   Circuit has already held are not preempted and can be enforced against trucking
  27   companies (including, most recently, when it rejected CTA’s prior preemption
  28   challenge to California’s labor laws). Because binding appellate precedent holds


                                             1
                  OPPOSITION TO MOTION FOR A PI; Case No. 3:18-cv-02458-BEN-BLM
Case 3:18-cv-02458-BEN-BLM Document 58 Filed 12/16/19 PageID.649 Page 9 of 33


   1   that federal law does not exempt trucking companies from complying with the
   2   requirements of those laws, Plaintiffs’ challenge to AB 5 necessarily fails.
   3         Finally, Plaintiffs cannot establish that the balance of equities or public
   4   interest support injunctive relief, given their non-existent showing of irreparable
   5   injury and weak merits arguments, and the injury to workers that would result from
   6   deprivation of important employment protections they have enjoyed for 19 months.
   7                                    BACKGROUND
   8         On April 30, 2018, the California Supreme Court held that the “ABC test”
   9   determines whether an individual worker is an employee or independent contractor
  10   for purposes of California’s Wage Orders. Dynamex, 4 Cal.5th at 955-56.1 Thus,
  11   since April 2018, it has been established that any worker who is an employee under
  12   the ABC test enjoys certain protections, including the right to minimum wages
  13   (Cal. Code Regs., tit. 8, §11090, Parts 4-5), meal and rest breaks (id., Parts 11-12),
  14   provision of or reimbursement for work-required tools (id., Part 9(B)).2
  15         After the Dynamex decision, trucking industry associations sued to challenge
  16   application of the ABC test to motor carriers in July (Western States Trucking
  17   Ass’n v. Schoorl, 377 F.Supp.3d 1056 (E.D. Cal. 2019) (“WSTA”)) and October
  18   2018 (this action). After motions to dismiss were fully briefed in this case, the
  19   WSTA court dismissed with prejudice the same Federal Aviation Administration
  20   Authorization Act (“FAAAA”) and dormant Commerce Clause claims Plaintiffs
  21   raise here. 377 F.Supp.3d at 1071-74 (relying on Ninth Circuit’s rejection of
  22
         1
            The Wage Orders are constitutionally authorized, quasi-legislative regulations
  23   of work conditions with the force of law. Id. at 914 n.3. “The ABC test
       presumptively considers all workers to be employees” unless three conditions are
  24   each shown: “(a) that the worker is free from the control and direction of the hirer
       in connection with the performance of the work, both under the contract for the
  25   performance of the work and in fact; and (b) that the worker performs work that is
  26   outside the usual course of the hiring entity’s business; and (c) that the worker is
       customarily engaged in an independently established trade, occupation, or business
  27   of the same nature as that involved in the work performed.” Id. at 955-56.
          2
            This last requirement does not oblige trucking companies to purchase trucks
  28   for their employees. Instead, they can reimburse drivers for expenses incurred in
       the use of employee-owned trucks. See infra at 8.

                                             2
                  OPPOSITION TO MOTION FOR A PI; Case No. 3:18-cv-02458-BEN-BLM
Case 3:18-cv-02458-BEN-BLM Document 58 Filed 12/16/19 PageID.650 Page 10 of 33


    1   Plaintiff CTA’s prior challenge to California’s employment laws in California
    2   Trucking Association v. Su, 903 F.3d 953 (9th Cir. 2018) (“CTA II”)). WSTA
    3   appealed, and this Court stayed the instant case pending that appeal. Dkt. 43.
    4            On September 5, 2019, the Ninth Circuit granted WSTA’s motion to dismiss
    5   its appeal. The California Legislature then adopted (on September 11, 2019) and
    6   the Governor signed (on September 18, 2019) AB 5, which codified use of the
    7   ABC test to distinguish between employees and independent contractors for
    8   purposes of California’s Wage Orders, Labor Code, and Unemployment Insurance
    9   Code. Despite Plaintiff CTA’s lobbying, AB 5 included no express exemption for
   10   the trucking industry. Dkt. 54-3 (“Yadon Decl.”) ¶18.
   11            This Court lifted the stay of this case and dismissed, with leave to amend,
   12   Plaintiffs’ First Amended Complaint. Dkts. 44-46. Forty-nine days later,
   13   Plaintiffs filed their Second Amended Complaint (“SAC”). Dkt. 47.3 Three weeks
   14   later, Plaintiffs moved for a preliminary injunction, noticing their motion for two
   15   days before AB 5 takes effect. Dkt. 54.
   16                                        ARGUMENT
   17            Preliminary injunctive relief “is an extraordinary remedy never awarded as
   18   of right.” Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 24 (2008). Plaintiffs
   19   must establish that absent injunctive relief they are (1) likely to suffer irreparable
   20   harm, (2) likely to succeed on the merits, and that (3) the balance of equities and
   21   (4) public interest both favor injunctive relief. Id. at 20. Absent a “clear showing”
   22   on all factors, injunctive relief must be denied. Mazurek v. Armstrong, 520 U.S.
   23   968, 972 (1997) (emphasis in original). Plaintiffs’ motion fails because they lack
   24   standing to seek injunctive relief and cannot establish any of the factors.
   25   I.       Plaintiffs lack standing to obtain injunctive relief.
   26            At the preliminary injunction stage, a plaintiff must make a “clear showing”
   27        3
             This Court granted a stipulated extension giving defendants until December 20
   28   to respond to the SAC. Dkt. 53. Intervenor-Defendant’s forthcoming motion to
        dismiss will expand on the merits arguments discussed in this opposition.

                                                3
                     OPPOSITION TO MOTION FOR A PI; Case No. 3:18-cv-02458-BEN-BLM
Case 3:18-cv-02458-BEN-BLM Document 58 Filed 12/16/19 PageID.651 Page 11 of 33


    1   of standing to seek injunctive relief (as opposed to other forms of relief, like
    2   damages). Lopez v. Candaele, 630 F.3d 775, 785 (9th Cir. 2010) (quoting Winter,
    3   555 U.S. at 22). That requires a “clear showing” of “‘injury in fact’ that is
    4   concrete and particularized; the threat must be actual and imminent, not conjectural
    5   or hypothetical; it must be fairly traceable to the challenged action of the
    6   defendant; and it must be likely that a favorable judicial decision will prevent or
    7   redress the injury.” Summers v. Earth Island Inst., 555 U.S. 488, 493 (2009).
    8         As an initial matter, the requested injunction to prevent “State Defendants …
    9   from enforcing AB-5,” Prop. Order at 2, would not redress Plaintiffs’ alleged
   10   injuries because Dynamex and the ABC test it adopts would still be the law.
   11   Moreover, private plaintiffs could still bring lawsuits based on AB 5, so trucking
   12   companies would still have to follow AB 5 or raise preemption as a defense to
   13   those suits. Those dispositive points aside, even if Plaintiffs had sought an
   14   injunction against the ABC test, and even if that injunction could bind non-parties,
   15   Plaintiffs still would lack standing. Plaintiff CTA fails to establish that AB 5’s
   16   definition of “employee” affects any CTA member at all, let alone that any such
   17   injury is imminent. And Plaintiff Odom could seek preliminary injunctive relief
   18   only for himself, not all owner-operators in California or any member of CTA.
   19         A.     Plaintiff CTA lacks standing.
   20                1.     CTA lacks associational standing.
   21         Plaintiff CTA has not shown that any single member will be injured by use
   22   of the “ABC” test to determine whether drivers are employees. If use of that test
   23   were enjoined, employment status would be decided based on the multi-factor test
   24   set forth in S.G. Borello & Sons, Inc. v. Dep’t of Indus. Rel., 48 Cal.3d 341 (1989).
   25   But CTA submits no evidence that its members’ drivers are not employees under
   26   Borello, so there is no evidence that the ABC test affects a single CTA member. In
   27   fact, Plaintiff CTA argued in its earlier, unsuccessful challenge to Borello that the
   28   Borello standard “compel[led] the use of employees,” CTA II, 903 F.3d at 964, the


                                              4
                   OPPOSITION TO MOTION FOR A PI; Case No. 3:18-cv-02458-BEN-BLM
Case 3:18-cv-02458-BEN-BLM Document 58 Filed 12/16/19 PageID.652 Page 12 of 33


    1   exact alleged injury it asserts here, see PI at 28.
    2         An association has standing to represents its members’ interests only when
    3   “at least one identified member had suffered or would suffer harm.” Summers, 555
    4   U.S. at 498. Mere “speculation” or “statistical probabilities” does not suffice. Id.
    5   at 498-99. And this requirement is no mere technicality. If an association does not
    6   identify an affected member, a court cannot “satisfy [itself] that the plaintiff has
    7   ‘alleged such a personal stake in the outcome of the controversy’ as to warrant”
    8   Article III jurisdiction. Id. at 493 (quoting Warth v. Seldin, 422 U.S. 490, 498-99
    9   (1975)). Here, CTA must submit evidence demonstrating that a member will be
   10   affected by use of the ABC test rather than Borello—i.e., a business whose
   11   workers are (1) subject to California’s employment laws under the ABC Test; but
   12   (2) exempt from those laws under the Borello standard.
   13         The Stefflre declaration does not suffice. Dkt. 54-2 (“Stefflre Decl.”). That
   14   declaration identifies Rail Delivery Service (“RDS”) as a CTA member but its
   15   description of RDS’s business, id. at ¶¶3-8, fails to show that RDS’s drivers would
   16   be exempt from California’s employment laws under Borello.
   17         Indeed, it is far from certain that any CTA member would be affected by
   18   invalidation of the ABC test. Since 2010, the California Department of Labor
   19   Standards Enforcement (“DLSE”) has adjudicated over 1,150 misclassification
   20   complaints involving drayage drivers. See Analysis of SB 1402, Cal. Senate
   21   Committee on Appropriations (May 7, 2018).4 Even before Dynamex, the DLSE
   22   found in 97% of those cases that the hiring entity had misclassified the driver as an
   23   independent contractor. Id. In fact, the trucking industry’s lack of success under
   24   Borello led CTA to challenge Borello as preempted under the FAAAA (which the
   25   Ninth Circuit rejected). CTA II, 903 F.3d 953. Because so many trucking
   26   companies have been found to misclassify their workers even under Borello, this
   27
          4
   28       Available at https://leginfo.legislature.ca.gov/faces/billAnalysisClient
        .xhtml?bill_id=201720180SB1402.

                                               5
                    OPPOSITION TO MOTION FOR A PI; Case No. 3:18-cv-02458-BEN-BLM
Case 3:18-cv-02458-BEN-BLM Document 58 Filed 12/16/19 PageID.653 Page 13 of 33


    1   Court cannot simply assume that AB 5 will affect RDS or any other CTA member,
    2   and Plaintiffs’ evidence is insufficient to provide assurance that CTA has standing.
    3                2.    CTA fails to establish standing for pre-enforcement relief.
    4         Even if CTA had standing to challenge AB 5, this Court would lack
    5   jurisdiction to grant its pre-enforcement request for injunctive relief. “[N]either
    6   the mere existence of a proscriptive statute nor a generalized threat of prosecution”
    7   establishes Article III standing to seek pre-enforcement injunctive relief. Thomas
    8   v. Anchorage Equal Rights Com’n, 220 F.3d 1134, 1139 (9th Cir. 2000) (en banc).
    9   To demonstrate the injury-in-fact required for such standing, a plaintiff must allege
   10   and establish “a ‘genuine threat of imminent prosecution.’” Id. Whether such a
   11   threat is genuine depends on “whether the plaintiffs have articulated a ‘concrete
   12   plan’ to violate the law in question, whether the prosecuting authorities have
   13   communicated a specific warning or threat to initiate proceedings, and the history
   14   of past prosecution or enforcement under the challenged statute.” Id. (quoting San
   15   Diego Cty. Gun Rights Comm. v. Reno, 98 F.3d 1121, 1126-27 (9th Cir. 1996)).
   16         Thus, CTA must identify a member company with a “concrete plan” not to
   17   comply with California’s labor laws, and allege sufficient facts (such as a “specific
   18   warning or threat to initiate proceedings”) to establish that the ABC test will be
   19   imminently used in enforcement proceedings against that company. See Thomas,
   20   220 F.3d at 1139. CTA does neither. It asserts that its members “risk … civil and
   21   criminal liability,” Yadon Decl. ¶36, but it identifies no member threatened with
   22   enforcement under the ABC test since Dynamex was decided over 19 months ago,
   23   see Thomas, 220 F.3d at 1140-41 (lack of past prosecution cuts against pre-
   24   enforcement relief). And, of course, any CTA member could raise the Plaintiffs’
   25   challenges to AB 5 as defenses in an enforcement action.
   26         Rather than submit such evidence, CTA offers injury-in-fact theories that are
   27   foreclosed by precedent. CTA asserts that motor carriers will need to spend money
   28   to comply with AB 5. Yadon Decl. ¶38. But absent an imminent enforcement


                                              6
                   OPPOSITION TO MOTION FOR A PI; Case No. 3:18-cv-02458-BEN-BLM
Case 3:18-cv-02458-BEN-BLM Document 58 Filed 12/16/19 PageID.654 Page 14 of 33


    1   threat, legal compliance costs do not establish standing. See Clapper v. Amnesty
    2   Int’l USA, 568 U.S. 398, 416 (2013). CTA also submits no evidence that its
    3   members have spent money to comply with the ABC test in place for 19 months.
    4           CTA also asserts that a motor carrier “could … decide to ... stop providing
    5   services in California.” Yadon Decl. ¶37 (emphasis added). Among other flaws,
    6   Plaintiffs fail to identify any CTA member that is even considering ceasing
    7   operations in California despite Dynamex being decided over a year and a half ago.
    8   Besides, “‘some day’ intentions—without any description of concrete plans, or
    9   indeed even any specification of when the some day will be—do not support a
   10   finding of the ‘actual or imminent’ injury.” Lujan v. Defs. of Wildlife, 504 U.S.
   11   555, 564 (1992). CTA therefore lacks standing to seek injunctive relief.
   12           B.    Plaintiff Odom does not have standing and cannot seek relief
   13                 except as applied to him.

   14           Plaintiff Odom does not establish that he will suffer harm from AB 5
   15   because Dynamex has been the law for 19 months. Even if Odom had standing,
   16   without a certified class he could obtain injunctive relief only as applied to him,
   17   not others. See M.R. v. Dreyfus, 697 F.3d 706, 738-39 (9th Cir. 2012) (absent
   18   certified class, injunctive relief appropriate only “as to the named Plaintiffs”). This
   19   is so because even a court with “jurisdiction … may not attempt to determine the
   20   rights of persons not before the court.” Zepeda v. I.N.S., 753 F.2d 719, 727 (9th
   21   Cir. 1983).5 Further, as an owner-operator, Odom cannot seek relief for motor
   22   carriers. See Conn v. Gabbert, 526 U.S. 286, 292-93 (1999) (plaintiff “must assert
   23   his own legal rights”); see also Viceroy Gold Corp. v. Aubry, 75 F.3d 482, 489 (9th
   24   Cir. 1996) (employer cannot assert employees’ rights).
   25   II.     Plaintiffs fail to establish that they will suffer irreparable injury.
   26           Plaintiffs’ preliminary injunction request rests on a manufactured
   27   emergency. Having lost their lobbying battle to secure an exemption from AB 5,
   28
          5
              Thus, even if CTA had standing it could not obtain relief beyond its members.

                                                7
                     OPPOSITION TO MOTION FOR A PI; Case No. 3:18-cv-02458-BEN-BLM
Case 3:18-cv-02458-BEN-BLM Document 58 Filed 12/16/19 PageID.655 Page 15 of 33


    1   Plaintiffs ask this Court to urgently enjoin a test for employee status that has been
    2   in place for 19 months. For several reasons, Plaintiffs do not show they will
    3   “likely” suffer irreparable harm without preliminary relief. Winter, 555 U.S. at 20.
    4         As an initial matter, Plaintiffs’ showing of harm rests on legal and factual
    5   misrepresentations. Plaintiffs contend that AB 5 “prohibit[s] motor carriers from
    6   contracting with owner operators,” and forces them to “acquire every possible type
    7   of truck, trailer, and equipment that might be needed.” PI at 18, 22. But Plaintiffs
    8   mistakenly assume that the only two hiring alternatives are (1) contracting with
    9   owner operators with compensation and conditions that violate California law; or
   10   (2) full-time employment with legal compliance. Yet nothing in AB 5 precludes a
   11   motor carrier from hiring an independent owner-operator for individual jobs or
   12   assignments. Businesses subject to California’s employment laws are not required
   13   to reimburse workers for the acquisition costs of their vehicles. See Estrada v.
   14   FedEx Ground Package Sys., Inc., 154 Cal.App.4th 1, 24-25 (2007) (employers
   15   may require “employees to provide their own vehicles as a condition of
   16   employment” so long as they “‘reimburse the employee for all the costs incurred
   17   by the employee in the operation of the equipment’”) (quoting DLSE Opinion
   18   Letter No. 1991.08.30). AB 5 simply requires that, if an owner-operator on a
   19   particular job meets the ABC test, he or she be paid in accordance with
   20   California’s minimum wage rules, provided with meal and rest breaks, and
   21   reimbursed for costs incurred in operating his or her truck during the job.
   22         Plaintiffs’ expert makes the same mistaken assumption about AB 5’s effect.
   23   See Dkt. 54-5, Ex. B (“Husing Rep.”) at 5 (ABC test “prohibit[s]” motor carriers
   24   from contracting with owner operators, so they will have “to quickly restructure
   25   their operations by acquiring trucks and hiring and retaining employee drivers,”
   26   and will be unable to hire individual drivers to meet seasonal demand). Dr.
   27   Husing’s reasoning is riddled with errors, as explained in the expert reports of Drs.
   28   Michael Belzer and Steve Viscelli submitted with this opposition:


                                              8
                   OPPOSITION TO MOTION FOR A PI; Case No. 3:18-cv-02458-BEN-BLM
Case 3:18-cv-02458-BEN-BLM Document 58 Filed 12/16/19 PageID.656 Page 16 of 33


    1      • Owner operators who own their own truck and are free to contract with
             different motor carriers are a very small minority (roughly 10%) of truck
    2        drivers currently classified as independent contractors. The remaining
    3        90%—called “lease operators”—lease their truck (typically from the motor
             carrier for which they perform services) and are under long-term contracts
    4        with a single motor carrier. Belzer Rep. at 2-3; Viscelli Rep. at 1-2.
           • Lease operators behave just like employee drivers. They haul the loads that
    5
             the motor carrier they work for contracts to move, work for a fixed rate of
    6        pay (either by mile or a percentage of the load revenue), and do not typically
             choose among loads. Accordingly, the vast majority of owner operators are
    7        not free to “enter or leave any particular market as they see fit,” Husing Rep.
             at 9, and have no more flexibility than would full-time employee drivers.
    8        Belzer Rep. at 2-3; Viscelli Rep. at 2-3.
    9      • Nothing in AB 5 or California’s employment laws requires a motor carrier to
             rely only on full-time employees. Instead, a motor carrier could simply hire
   10        owner-operators for individual assignments so long as it guarantees them
   11        minimum compensation and workplace protections that comply with
             California law. Belzer Rep. at 3-4. Indeed, Intervenor represents owner-
   12        operators who are classified as employees under California’s employment
             laws and can contract with multiple motor carriers. See Decl. of Eric Tate in
   13        Opposition to Preliminary Injunction (“Tate Decl.”) ¶¶6-9.
   14          Indeed, even Plaintiffs recognize that AB 5 does not require the wholesale
   15   changes asserted in their motion. Although they complain that AB 5 will force
   16   interstate motor carriers to rely exclusively on full-time drivers in California, they
   17   also concede that such companies could also simply “reimburse … owner-
   18   operator[s] for any expenses incurred within California, separately pay for all
   19   hours worked, ensure meal periods and rest breaks were taken, etc.” PI at 11 n.9.
   20          Plaintiffs also assert that AB 5 will preclude contracting “with California-
   21   based truckers,” PI at 10, but that rests on a fundamental misunderstanding.
   22   California’s employment laws apply to work performed in California regardless of
   23   the worker’s state of residence. See Sullivan v. Oracle Corp., 51 Cal.4th 1191,
   24   1196-97 (2011). AB 5 therefore applies to any worker who drives in California.
   25          Moreover, any claim that Plaintiffs will be irreparably harmed absent
   26   immediate injunctive relief is undercut by the fact that the Dynamex decision
   27   adopted the ABC test for purposes of the Wage Orders over 19 months ago. The
   28   ABC test is the status quo. So even if Plaintiffs could establish injury due to the


                                              9
                   OPPOSITION TO MOTION FOR A PI; Case No. 3:18-cv-02458-BEN-BLM
Case 3:18-cv-02458-BEN-BLM Document 58 Filed 12/16/19 PageID.657 Page 17 of 33


    1   change from Borello to the ABC test (but see supra at 4-6), the supposed harmful
    2   effects about which they complain—including mandated meal and rest break
    3   periods—have been the law for over one-and-a-half years.6 See, e.g., Stefflre
    4   Decl. ¶¶20-24.7 Plaintiffs do not show they will suffer any new injury on January
    5   1, 2020, when a test in place for over 19 months is statutorily codified. Cf. Odom
    6   Decl. ¶¶7-8, 10 (suggesting that Dynamex decision caused the alleged harms).
    7         In such circumstances, courts are rightfully doubtful of claims of irreparable
    8   harm. See Garcia v. Google, Inc., 786 F.3d 733, 746 (9th Cir. 2015) (delay in
    9   seeking emergency relief “undercut” the plaintiff’s claim of irreparable harm);
   10   Oakland Tribune, Inc., 762 F.2d at 1377 (“long delay before seeking a preliminary
   11   injunction implies a lack of urgency and irreparable harm”). Because “the basic
   12   function of a preliminary injunction is to preserve the status quo ante litem
   13   pending a determination of the action on the merits,” a court is not required to
   14   issue a preliminary injunction against an ongoing practice “[w]here no new harm
   15   is imminent, and where no compelling reason [for the delay] is apparent.” Id.
   16   (internal quotation marks omitted). “By sleeping on its rights a plaintiff
   17   demonstrates the lack of need for speedy action.” Lydo Enters., Inc. v. City of Las
   18   Vegas, 745 F.2d 1211, 1213 (9th Cir. 1984) (quotation marks omitted).
   19         If the ABC test truly caused Plaintiffs imminent and irreparable harm, they
   20   could have moved for relief long ago, after Dynamex was decided in April 2018.
   21   And if Plaintiffs were correct that application of the ABC test would wreak havoc
   22   on the trucking industry, they should be able to present concrete facts showing that
   23
          6
             Even Plaintiffs’ expert acknowledges that he was “retained . . . to examine and
   24   prepare a report on the potential impact on prices, routes, and services from the
        “ABC” test adopted by the California Supreme Court in Dynamex Operations
   25   West v. Superior Court and now codified by the California Legislature through
        Assembly Bill 5.” Husing Decl. ¶3 (emphasis added)).
   26      7
             To the extent that the Federal Motor Carrier Safety Administration has already
   27   determined that its regulations preempt California’s meal and rest break statutes,
        those statutes cannot apply to truck drivers and thereby cause Plaintiffs any harm,
   28   much less irreparable harm. See Stefflre Decl. ¶25. Plaintiffs do not seek an
        injunction based on their FMCSR claim. See PI at 6-7.

                                              10
                   OPPOSITION TO MOTION FOR A PI; Case No. 3:18-cv-02458-BEN-BLM
Case 3:18-cv-02458-BEN-BLM Document 58 Filed 12/16/19 PageID.658 Page 18 of 33


    1   those harms have occurred over the 19 months following Dynamex. The lack of
    2   any such evidence reveals that Plaintiffs’ claims of irreparable harm are merely
    3   speculative and therefore insufficient. See Winter, 555 U.S. at 22 (preliminary
    4   injunction must be based on probability, not “possibility,” of irreparable harm).
    5          Lacking evidence of concrete irreparable harm, Plaintiffs assert that
    6   “deprivation of constitutional rights” automatically suffices. PI at 28. But
    7   Plaintiffs’ cases are inapposite. They address individual and fundamental
    8   constitutional rights. See Melendres v. Arpaio, 695 F.3d 990, 1002 (9th Cir. 2012)
    9   (motorists alleging racial profiling and unlawful detention, in violation of Fourth
   10   and Fourteenth Amendments; record showed Plaintiffs “faced a real possibility that
   11   they would again be stopped or detained and subjected to unlawful detention”); see
   12   also Elrod v. Burns, 427 U.S. 347, 373 (1976) (plurality op.) (First Amendment
   13   rights). Unlike the situations there, enforcement of a state statute that is allegedly
   14   preempted does not impose irreparable dignitary harms.
   15   III.   Plaintiffs cannot demonstrate a likelihood of success on their claims.
   16          A.    Plaintiffs are unlikely to succeed on their FAAAA claim.
   17          The FAAAA preempts state laws “having the force and effect of law related
   18   to a price, route, or service of any motor carrier ... with respect to the transportation
   19   of property.” 49 U.S.C. §14501(c)(1). This includes state laws that “aim directly
   20   at the carriage of goods” or have a “‘significant impact’ on” —not a “tenuous,
   21   remote, or peripheral” connection to—“carrier rates, routes, or services.” Rowe v.
   22   N.H. Motor Transp. Ass’n, 552 U.S. 364, 375-76 (2008) (quoting Morales v. Trans
   23   World Airlines, Inc., 504 U.S. 374, 390 (1992)) (emphasis in original).8
   24          Under binding Ninth Circuit precedent, California’s labor laws have only a
   25   “tenuous, remote, [and] peripheral” relationship to motor carriers’ rates, routes, or
   26
          8
   27       Plaintiffs contend “any effect” establishes preemption, PI at 13 (emphasis in
        original), but their own cases show otherwise. See Dilts v. Penske Logistics, LLC,
   28   769 F.3d 637, 645 (9th Cir. 2014) (only “‘significant impact’” establishes
        preemption) (quoting Rowe, 552 U.S. at 375) (emphasis in original).

                                               11
                    OPPOSITION TO MOTION FOR A PI; Case No. 3:18-cv-02458-BEN-BLM
Case 3:18-cv-02458-BEN-BLM Document 58 Filed 12/16/19 PageID.659 Page 19 of 33


    1   services, and so are not preempted. Because AB 5 merely establishes the test used
    2   to determine whether those laws apply to a particular worker, necessarily, then,
    3   AB 5 itself cannot be preempted.
    4                1.     The ABC test is not itself a substantive requirement.
    5         Plaintiffs argue that the FAAAA preempts using the ABC test to determine
    6   which workers are subject to California’s employment laws. PI at 14. But the
    7   ABC test itself imposes no legal obligations. Rather, the test merely “determine[s]
    8   whether and how California’s labor laws (which are not pre-empted by the
    9   FAAAA) apply to a worker.” California Trucking Ass’n v. Su, 2017 WL 6049242,
   10   at *3 (S.D. Cal. 2017) (“[T]he determination of whether a worker is an employee is
   11   merely an element of (or prerequisite for) a claim for violation of the labor laws,
   12   not a . . . claim itself.”) (“CTA I”), aff’d 903 F.3d 953 (9th Cir. 2018). The
   13   question for purposes of Plaintiffs’ FAAAA preemption claim is thus whether
   14   California’s employment laws that attach through the ABC test are preempted.
   15         They are not, under binding precedent. See CTA I, 2017 WL 6049242, at *3
   16   (under Ninth Circuit authority, “if the labor laws themselves are not preempted
   17   because they do not relate to rates, routes, or services, California’s determination
   18   as to which truck drivers are protected by such laws necessarily does not relate to
   19   rates, routes or services either”). Even if AB 5 subjected every trucking company
   20   to those requirements, the FAAAA challenge would still fail because the Ninth
   21   Circuit has held that those requirements are not preempted. See infra at 13-14.
   22         Plaintiffs cite Alvarez v. XPO Logistics Cartage LLC, 2018 WL 6271965
   23   (C.D. Cal. 2018), PI at 17, which concluded that the analysis focuses on the ABC
   24   test rather than the underlying substantive requirements. Id. at *5. But Alvarez is
   25   inconsistent with binding FAAAA precedent.
   26         “[W]hen preemption is claimed, a court must pay careful attention to the
   27   particular provisions that a state or local entity seeks to impose upon motor
   28   carriers.” California Tow Truck Ass’n v. City and Cty. of San Francisco, 693 F.3d


                                              12
                   OPPOSITION TO MOTION FOR A PI; Case No. 3:18-cv-02458-BEN-BLM
Case 3:18-cv-02458-BEN-BLM Document 58 Filed 12/16/19 PageID.660 Page 20 of 33


    1   847, 861 (9th Cir. 2012) (“CTTA”) (quoting American Trucking Ass’ns, Inc. v. City
    2   of Los Angeles, 559 F.3d 1046, 1054 (9th Cir. 2009) (emphasis added) (“ATA”)).
    3   In CTTA, the plaintiff challenged a “comprehensive regulatory regime” for tow
    4   trucks as preempted by the FAAAA. Id. at 851. After the district court enjoined
    5   enforcement of the entire regime as applied to certain tow truck companies, the
    6   Ninth Circuit reversed with instructions that the district court analyze “each
    7   provision [of the law] individually.” Id. at 856-57, 862. It did so even though the
    8   plaintiff, like Plaintiffs here, styled its claim as a challenge to the entire regulatory
    9   regime. Id. at 856 (“CTTA does not specifically seek to invalidate particular
   10   aspects of the Permit System” but “seeks, on behalf of its members, to operate in
   11   San Francisco without municipal towing permits at all”).
   12         CTTA requires that this Court analyze the substantive provisions that apply
   13   due to application of the ABC test to decide whether AB 5 is preempted. It makes
   14   no sense to focus instead on the elements of the ABC test itself, because that test
   15   affects trucking companies only to the extent that it requires them to comply with
   16   California’s employment laws. Only those substantive requirements could
   17   possibly have a “‘significant impact’ on carrier rates, routes, or services,” Rowe,
   18   552 U.S. at 375 (emphasis in original), so the focus of the FAAAA analysis must
   19   be on those requirements, not on the test to determine whether they apply.9
   20                2.     Ninth Circuit precedent establishes that the FAAAA does not
   21                       preempt California labor law’s substantive requirements.

   22         That the FAAAA does not preempt California’s employment laws was
   23   recently reaffirmed by the Ninth Circuit when it rejected CTA’s previous attack on
   24   California’s employment laws. See CTA II, 903 F.3d at 963 (holding FAAAA
   25   does not preempt “generally applicable labor laws”). The court rejected the
   26   argument that the FAAAA preempts use of the Borello standard to determine
   27
          9
   28       Plaintiffs implicitly concede as much by arguing they are injured by the meal
        and rest break requirements that attach as a result of the ABC test. See PI at 22.

                                               13
                    OPPOSITION TO MOTION FOR A PI; Case No. 3:18-cv-02458-BEN-BLM
Case 3:18-cv-02458-BEN-BLM Document 58 Filed 12/16/19 PageID.661 Page 21 of 33


    1   whether a worker enjoys the protections of California’s labor laws, reasoning that,
    2   unlike regulations that define a motor carrier’s relationship with its customers,
    3   laws that define “the relationship between a motor carrier and its workforce ... ‘are
    4   several steps removed from prices, routes, or services.’” Id. (quoting Dilts, 769
    5   F.3d at 646). Because they are but one among many variables that determine
    6   prices, routes, or services, generally applicable labor laws do not “‘compel[] or
    7   bind[] [motor carriers] to a particular price, route, or service.’” Id. (quoting Air
    8   Transp. Ass’n of Am. v. City and Cty. of San Francisco, 266 F.3d 1064, 1074 (9th
    9   Cir. 2001)). Thus, under Ninth Circuit precedent, California’s substantive
   10   employment protections are generally applicable workforce-related obligations
   11   “several steps removed from prices, routes, or services,” id., and not preempted.
   12         Plaintiffs erroneously contend that California’s employment laws are not
   13   “generally applicable.” PI at 18-20. But Plaintiffs address whether AB 5 is
   14   generally applicable. Preemption analysis focuses on California’s employment
   15   laws, which binding Ninth Circuit FAAAA precedent establishes are generally
   16   applicable, not on AB 5 itself. CTA II, 903 F.3d at 963 (describing such laws as
   17   “generally applicable”); Dilts, 769 F.3d at 647 (same). Even if AB 5 were the
   18   focus, moreover, Plaintiffs would still be wrong. They note that AB 5 exempts
   19   certain workers but cite no authority that a generally applicable law must apply
   20   uniformly in all cases, without exception. For good reason; the substantive
   21   provisions of California’s employment laws (like their federal equivalent, e.g., 29
   22   U.S.C. §213) contain many exceptions for specific professions, yet the Ninth
   23   Circuit has held that those obligations are generally applicable. For example, the
   24   “generally applicable” meal and rest break requirements, Dilts, 769 F.3d at 647, do
   25   not apply to several different types of workers, see Cal. Lab. Code §512(b)(2)-(f).
   26   California’s employment laws are “generally applicable” for FAAAA purposes
   27   because they “are normal background rules for almost all employers doing
   28   business in the state of California,” and AB 5’s discrete exceptions do not compel a


                                              14
                   OPPOSITION TO MOTION FOR A PI; Case No. 3:18-cv-02458-BEN-BLM
Case 3:18-cv-02458-BEN-BLM Document 58 Filed 12/16/19 PageID.662 Page 22 of 33


    1   different result. Dilts, 769 F.3d at 647 (underline added and italics in original).10
    2          Moreover, the Ninth Circuit has held that the specific legal requirements
    3   about which Plaintiffs complain are not preempted. Plaintiffs complain first and
    4   foremost about “the meal and rest periods mandated by California law.” PI at 11.
    5   But the Ninth Circuit has squarely held the FAAAA does not preempt California’s
    6   meal and rest break laws “even if employers must factor those provisions into their
    7   decisions about the prices that they set, the routes that they use, or the services that
    8   they provide,” noting they “plainly are not the sorts of laws ‘related to’ prices,
    9   routes, or services that Congress intended [the FAAAA] to preempt,” but are
   10   “generally applicable background regulations that are several steps removed from
   11   prices, routes, or services ....” Dilts, 769 F.3d at 641-42, 646-47. Dilts forecloses
   12   any claims based on the effects of California’s meal and rest break provisions.
   13          The Ninth Circuit has also made clear that the FAAAA does not preempt
   14   minimum wage rules. See SAC ¶¶39-40 (alleging that minimum wage rules will
   15   affect motor carriers). Californians for Safe & Competitive Dump Truck Transp. v.
   16   Mendonca, 152 F.3d 1184 (9th Cir. 1998), rejected a similar challenge to
   17   California’s Prevailing Wage Law, which, like minimum wage rules, prescribe
   18   minimum rates of compensation for workers in the transportation industry. Id. at
   19   1189. The Mendonca businesses asserted that complying with the law would
   20   increase their labor costs. Id. The Ninth Circuit held that this kind of effect is
   21   “indirect, remote, and tenuous” and does not “frustrate[] the purpose of
   22   deregulation by acutely interfering with the forces of competition,” so the FAAAA
   23   does not preempt the law. Id. (emphasis in original).11 Under Mendonca,
   24
          10
              Whether a state law is “generally applicable” is not “dispositive,” PI at 20, but
   25   that question “will likely influence whether the effect on prices, routes, and
        services is tenuous or significant.” CTA II, 903 F.3d at 966. The discussion of the
   26   trucking industry in AB 5’s legislative history does not show the law is not
   27   generally applicable, PI at 19, because AB 5 applies beyond trucking companies.
           11
              The Ninth Circuit has affirmed that recent U.S. Supreme Court jurisprudence
   28   does not “call [Mendonca] into question.” Dilts, 769 F.3d at 645; see also CTA II,
        903 F.3d at 963 n.7 (same).

                                              15
                   OPPOSITION TO MOTION FOR A PI; Case No. 3:18-cv-02458-BEN-BLM
Case 3:18-cv-02458-BEN-BLM Document 58 Filed 12/16/19 PageID.663 Page 23 of 33


    1   Plaintiffs’ unsupported assertions that AB 5 will increase motor carriers’ costs
    2   establishes, at most, an “indirect, remote, and tenuous” effect on prices. Id.12
    3          The Ninth Circuit has also rejected a preemption challenge to the mandate
    4   that transportation companies reimburse workers for the operating costs of worker-
    5   owned vehicles, which is all that a business needs to do to comply with the
    6   requirement that the business provide and maintain any tools and equipment that
    7   are necessary for the worker’s performance of the job. CTA II, 903 F.3d at 965
    8   (FAAAA does not preempt law requiring “reallocation of truck maintenance
    9   costs,” which is “indistinguishable from those [laws] recognized as permissible in
   10   Dilts and Mendonca”); see also supra at 8; PI at 11 n.9. The court reasoned that
   11   even if the reimbursement requirement were to result in “increases in business
   12   costs” for motor carriers, it still would not “bind[] motor carriers to specific
   13   services, [thereby] making the continued provision of particular services essential
   14   to compliance with the law, or interfer[e] at the point that a carrier provides
   15   services to its customers.” Id. (quoting Dilts, 769 F.3d at 649).
   16                3.     Plaintiffs misrepresent AB 5’s effects.
   17          Plaintiffs’ contrary argument about AB 5’s effect, besides being irrelevant,
   18   rests on erroneous assumptions. Plaintiffs contend that AB 5 “prohibit[s] motor
   19   carriers from contracting with owner operators,” PI at 18, forcing them to “acquire
   20   every possible type of truck, trailer, and equipment that might be needed,” id. at
   21   22. But AB 5 sets “no such requirements.” See CTA I, 2017 WL 6049242, at *4.
   22   Trucking companies “are free to use independent contractors or employees.” Id.
   23   Whatever model they choose, however, just as any other California employer, they
   24   must abide by California’s “generally applicable background regulations”
   25   regarding working conditions. Dilts, 769 F.3d at 646; see also supra at 7-9.
   26          Accordingly, motor carriers will not have to transition to an all-full-time
   27
          12
   28       The same is true for any overtime pay requirements, which also result in, at
        most, an “indirect, remote, and tenuous” effect on prices via increased labor costs.

                                              16
                   OPPOSITION TO MOTION FOR A PI; Case No. 3:18-cv-02458-BEN-BLM
Case 3:18-cv-02458-BEN-BLM Document 58 Filed 12/16/19 PageID.664 Page 24 of 33


    1   employee operation with “scale[d] back … service offerings” of “only those
    2   trucks, trailers, drivers, equipment, and skilled drivers for which there is regular
    3   demand.” PI at 22. Instead, they can meet peak demand by simply hiring owner-
    4   operators for short-term assignments and, if those owner-operators qualify as
    5   employees under AB 5, paying them in accordance with California’s wage rules,
    6   providing them meal and rest breaks, reimbursing them for wear and tear on their
    7   truck, and otherwise complying with California employment law during the
    8   duration of the short-term assignment. While such compliance may “increase
    9   motor carriers’ cost,” id., binding Ninth Circuit precedent establishes that this is
   10   insufficient for FAAAA preemption. Dilts, 769 F.3d at 646 (employment “laws
   11   are not preempted even if they raise the overall cost of doing business”);
   12   Mendonca, 152 F.3d at 1189. As the WSTA court put it, nothing “precludes a
   13   motor carrier from hiring an independent contractor for individual jobs or
   14   assignments; instead, all that is required if a carrier chooses to so hire is that the
   15   [operative legal] requirements be satisfied. The mere fact that increased costs may
   16   result does not trigger preemption.” 377 F.Supp.3d at 1072.
   17          Dr. Husing’s additional assertions about AB 5’s effects are also flawed:
   18      •   The assertion that motor carriers will require 27% more employee drivers to
               perform the same work as independent contractors, Husing Rep. at 10, is
   19
               based on non-public, non-peer reviewed information that is inconsistent with
   20          empirical research demonstrating that employee drivers work more per week
               than independent contractors. Belzer Rep. at 5; Viscelli Rep. at 3. 13
   21
           •   Dr. Husing wrongly contends there is a truck driver shortage and that AB 5
   22
               will exacerbate the shortage. Belzer Rep. at 5; Viscelli Rep. at 5-6.
   23      •   The contention that it would cost motor carriers nearly $30,000 more to treat
   24          a driver as an employee rather than an independent contractor, Husing Rep.
               at 18, is riddled with flaws, including:
   25
                o The wage calculations are based on the median hourly rate for
   26
          13
   27        Intervenor-Defendants asked Plaintiffs for the non-public resources on which
        Dr. Husing relies, but received those studies just before the close of business the
   28   business day before this filing was due. See Declaration of Andrew Kushner in
        Opposition to Preliminary Injunction ¶3.

                                               17
                    OPPOSITION TO MOTION FOR A PI; Case No. 3:18-cv-02458-BEN-BLM
Case 3:18-cv-02458-BEN-BLM Document 58 Filed 12/16/19 PageID.665 Page 25 of 33


    1               California truck drivers, not the minimum wage required under
    2               California law, which is substantially lower. Belzer Rep. at 6.

    3           o Dr. Husing includes in his calculations the costs of many things not
                  required under California’s employment laws, including health
    4             insurance, Social Security, paid vacation, paid holidays, and company
    5             costs “to set up and staff a personnel department” and “contract for
                  truck maintenance and repair and truck parking.” Husing Rep. at 22.
    6             None of these are required under California law. Belzer Rep. at 6.
    7           o Dr. Husing’s assumption that employees are 27% less productive than
                  independent contractors lacks credible support. Belzer Rep. at 5-6;
    8
                  Viscelli Rep. at 2-3.
    9
               For this reason as well, Plaintiffs fail to establish that AB 5 impermissibly
   10
        affects services or prices. PI at 22-23. And Dilts expressly rejects Plaintiffs’
   11
        argument that AB 5 impermissibly affects motor carriers’ routes because they “will
   12
        be required to reconfigure routes to ensure that drivers can legally and safely park
   13
        the trucks to take the meal and rest periods mandated under California law,” id. at
   14
        23. See 769 F.3d at 649 (rejecting argument “that the requirement that drivers pull
   15
        over and stop for each break period necessarily dictates that they alter their
   16
        routes”). “To the extent that compliance with California law requires drivers to
   17
        make minor deviations from their routes, such as pulling into a truck stop, … this
   18
        is [not] the sort of ‘route control’ that Congress sought to preempt.” Id.14
   19
               Finally, Plaintiffs fail to establish that motor carriers cannot avail themselves
   20
        of AB 5’s business-to-business (“B-to-B”) exemption. AB 5, §2; Cal. Lab. Code
   21
        §2750.3(e). Plaintiffs argue that the B-to-B exemption is unavailable to
   22
        individuals, PI at 23, but it explicitly applies to “sole proprietorship[s].” Cal. Lab.
   23
        Code §2750.3(e)(1).15 And Plaintiffs’ interpretation of the exemption’s various
   24
          14
              Moreover, Dr. Husing exaggerates the impact of complying with California
   25   law’s meal and rest break requirements, which, at most, add two brief additional
   26   stops to each truck driver’s day. Belzer Rep. at 6.
           15
              The language Plaintiffs quote in part provides that the exemption does not
   27   directly “apply to an individual worker, as opposed to a business entity, who
        performs labor or services for a contracting business.” Id. §2750.3(e)(2) (emphasis
   28   added). Indeed, contrary to Plaintiffs’ claim, see PI at 23, Assembly Member
        Gonzalez stated that the B-to-B exception can apply to a truck driver “if [they]

                                               18
                    OPPOSITION TO MOTION FOR A PI; Case No. 3:18-cv-02458-BEN-BLM
Case 3:18-cv-02458-BEN-BLM Document 58 Filed 12/16/19 PageID.666 Page 26 of 33


    1   requirements rests on pure speculation, as no state court or state agency has
    2   interpreted the exemption.16 Thus, even if Plaintiffs had made an adequate
    3   showing of the ABC test’s effect on rates, routes, and services, they did not
    4   establish that AB 5’s B-to-B exemption would not mitigate those effects.
    5                4.    Plaintiffs rely on inapposite and unpersuasive case law.
    6         Because AB 5 does not compel motor carriers to use full-time employees but
    7   instead permits them to contract with individual owner operators, the cases cited in
    8   Plaintiffs’ motion are inapposite, unpersuasive, or both.
    9         First, because the ABC test does not preclude contracting with individual
   10   owner-operators, Plaintiffs’ cases are irrelevant. PI at 21. The regulation at issue
   11   in ATA explicitly “mandate[d] the phasing out . . . of independent contractors,”
   12   thereby binding motor carriers to use certain types of workers. 559 F.3d at 1053-
   13   55. Similarly, In re Federal Preemption of Provisions of the Motor Carrier Act,
   14   223 Mich. App. 288 (Mich. Ct. App. 1997), addressed a regulation that permitted
   15   motor carriers to lease trucks only to their employees. Id. at 308. By contrast, AB
   16   5 does not preclude motor carriers from hiring owner-operators for individual jobs.
   17         Second, Plaintiffs cite out-of-circuit authority whose approach to FAAAA
   18   preemption is incompatible with the Ninth Circuit’s. See PI at 15 (citing Schwann
   19   become a legitimate small business, in which case [they] can directly contract with
        a business.” Assembly Floor Session (Sept. 11, 2019), at 1:07:38-1:07:49.
   20      16
              For example, Plaintiffs have not established that federal safety regulations
   21   preclude them from meeting the control factor (and would likely make the opposite
        argument if they were attempting to qualify as independent contractors under the
   22   Borello standard, under which control is one of the most important factors). See PI
        at 23 n.15, Cal. Lab. Code §2750.3(e)(1)(A). Similarly, nothing prevents motor
   23   carriers from having drivers “provid[e] services directly to [Defendants] rather
        than to [Defendants’ customers].” Cal. Lab. Code §2750.3(e)(1)(B); see PI at 23-
   24   24. Motor carriers could handle communications with their customers, including
        with regard to pricing, billing, and scheduling of deliveries, such that truck drivers
   25   would have essentially no interaction with those customers. And contrary to the
   26   improper legal conclusions in the Yadon Declaration, the B-to-B exemption does
        not “require[] negotiation as a prerequisite for any contracting relationship,” see
   27   ¶31; it simply requires that the business service provider “can negotiate its own
        rates,” Cal. Lab. Code §2750.3(e)(1)(J) (emphasis added). Ability to negotiate is
   28   not the same as actually negotiating, and is not necessarily inconsistent with the
        use of rate sheets.

                                              19
                   OPPOSITION TO MOTION FOR A PI; Case No. 3:18-cv-02458-BEN-BLM
Case 3:18-cv-02458-BEN-BLM Document 58 Filed 12/16/19 PageID.667 Page 27 of 33


    1   v. FedEx Ground Package Sys., Inc., 813 F.3d 429 (1st Cir. 2016) (holding B
    2   prong of Massachusetts’ ABC test preempted)). In direct contrast to the Ninth
    3   Circuit, the First Circuit has held that generally applicable employment laws are
    4   preempted in this context. See WSTA, 377 F.Supp.3d at 1072 n.5 (holding that
    5   Schwann “is contrary to the Ninth Circuit’s FAAAA preemption decisions in Dilts
    6   and Mendonca”).17 This approach cannot be squared with that of the Ninth Circuit,
    7   which has repeatedly held the FAAAA does not preempt generally applicable
    8   employment laws and that causing prices to increase does not trigger preemption.
    9          Other aspects of Schwann are similarly incompatible with Ninth Circuit law.
   10   Schwann relied heavily on the reasoning that the ABC test differed from employee
   11   status tests used by other states and federally, causing a “patchwork of state
   12   service-determining laws, rules, and regulations.” 813 F.3d at 438. But the Ninth
   13   Circuit has held that the “fact that laws may differ from state to state is not, on its
   14   own, cause for FAAAA preemption” so long as the laws are not “significantly
   15   ‘related to’ prices, routes, or services.” Dilts, 769 F.3d at 647-48.
   16          Third, Plaintiffs cite district court decisions holding that the B prong of the
   17   ABC test is preempted by the FAAAA. PI at 17-18. But those decisions all make
   18   the same critical mistake as Plaintiffs: construing the ABC test to preclude motor
   19   carriers from contracting with independent drivers for individual assignments. See
   20
          17
   21         Schwann relied on DiFiore v. American Airlines, Inc., 646 F.3d 81, 84, 88-90
        (1st Cir. 2011), which held that the Airline Deregulation Act (“ADA”) preempted
   22   Massachusetts’ generally applicable tipping statute because prohibiting airlines
        from charging $2 per customer for curbside check-in might cause airlines to raise
   23   their fares. Schwann, 813 F.3d at 439-40; DiFiore, 646 F.3d at 89. Massachusetts
        Delivery Association v. Healey, 821 F.3d 187 (1st Cir. 2016), simply applies
   24   Schwann. Id. at 189. And Bedoya v. American Eagle Express Inc., 914 F.3d 812,
        822 (3d Cir. 2019), merely summarizes Schwann’s holding as part of its survey of
   25   relevant case law. Chambers v. RDI Logistics, Inc., 65 N.E.3d 1 (Mass. 2016), like
   26   Schwann, is incompatible with Ninth Circuit law: Its holding that the B prong of
        Massachusetts’ ABC Test had a significant impact on motor carriers’ services
   27   because it would “‘requir[e] that employers pay employees minimum wage,’” id. at
        9, is plainly at odds with Mendonca, which held that minimum wage requirements
   28   are not preempted because they have only an “indirect, remote, and tenuous” effect
        on prices, routes, or services. 152 F.3d at 1189.

                                               20
                    OPPOSITION TO MOTION FOR A PI; Case No. 3:18-cv-02458-BEN-BLM
Case 3:18-cv-02458-BEN-BLM Document 58 Filed 12/16/19 PageID.668 Page 28 of 33


    1   Alvarez, 2018 WL 6271965 at *4 (ABC test “bar[s] the carrier from using workers
    2   as independent contractors”); Valadez v. CSX Intermodal Terminals, Inc., 2019
    3   WL 1975460, *7 (N.D. Cal. 2019) (test “prevent[s] a motor carrier … from hiring
    4   independent contractors”); B&O Logistics, Inc. v. Cho, 2019 WL 2879876, at *3
    5   (C.D. Cal. 2019) (test “categorically requires a motor carrier to hire employees—
    6   and not independent contractors—as drivers”).18 But AB 5 does not preclude
    7   contracting with independent drivers for individual assignments. See supra at 8-9.
    8          Finally, CTA II is not to the contrary. There, the Ninth Circuit merely
    9   explained why Schwann’s analysis of the Massachusetts version of the ABC test
   10   would not apply to California’s Borello test and expressly declined to reach the
   11   question whether the FAAAA would preempt use of the ABC test to enforce
   12   California’s employment laws, because the issue was not presented. CTA II, 903
   13   F.3d at 964 & n.9; see also WSTA, 377 F.Supp.3d at 1071 (rejecting plaintiff’s
   14   reliance on CTA II, which “dealt with the different question of whether the
   15   common-law Borello standard for determining independent contractor status is
   16   foreclosed by the FAAAA”).
   17          B.    Plaintiffs are unlikely to succeed on their dormant Commerce
   18                Clause claim.

   19          Ninth Circuit precedent forecloses Plaintiffs’ dormant Commerce Clause
   20   claim. The dormant Commerce Clause prohibits “regulatory measures designed to
   21   benefit in-state economic interests by burdening out-of-state competitors.” Dep’t
   22   of Rev. of Ky. v. Davis, 553 U.S. 328, 337-38 (2008) (quotations omitted). A law
   23   like California’s employment laws that “applies … without respect to …
   24   geographic location … provides no geographic advantages.” Pharm. Research &
   25   Mrfs. of Am. v. Alameda County, 768 F.3d 1037, 1042 (9th Cir. 2014). This “holds
   26   true even where”—as is not the case here—“the ordinance only affects interstate
   27     18
             Although Alvarez held the entire ABC test preempted, it did so only on the
   28   basis that “the Dynamex ABC test is not codified by statute such that it would be
        severable,” a rationale that does not apply to AB 5. 2018 WL 6271965, at *5 n.2.

                                               21
                    OPPOSITION TO MOTION FOR A PI; Case No. 3:18-cv-02458-BEN-BLM
Case 3:18-cv-02458-BEN-BLM Document 58 Filed 12/16/19 PageID.669 Page 29 of 33


    1   commerce due to an absence of intrastate businesses.” Id. (emphasis added). As
    2   Plaintiffs recognize, PI at 26, Pike v. Bruce Church, Inc., 397 U.S. 137 (1970)
    3   provides the relevant test, under which a law that “effectuate[s] a legitimate local
    4   public interest” must be upheld “unless the burden imposed on such commerce is
    5   clearly excessive in relation to the putative local benefits.” Sullivan v. Oracle
    6   Corp., 662 F.3d 1265, 1271 (9th Cir. 2011) (citing Pike).
    7          Sullivan held that “[t]here is no plausible Dormant Commerce Clause
    8   argument” against California’s Labor Code, which applies “equally to work
    9   performed in California, whether that work is performed by California residents or
   10   by out-of-state residents.” 662 F.3d at 1271 (emphasis added). Sullivan forecloses
   11   Plaintiffs’ challenge to the same legal requirements that apply as a result of AB 5.
   12   For that reason alone, Plaintiffs cannot demonstrate any likelihood of success. 19
   13          Plaintiffs’ authority is not to the contrary. PI at 26. American Trucking
   14   Associations, Inc. v. Scheiner, 483 U.S. 266 (1987), struck down a truck taxation
   15   scheme not under the Pike test (not cited a single time) but on the basis that the
   16   taxes were “plainly discriminatory” because “they impose a cost per mile on [out-
   17   of-state] trucks that is approximately five times as heavy as the cost per mile borne
   18   by local trucks.” Id. at 286. Here, AB 5 applies equally to motor carriers based in
   19   Sacramento or Reno if they employ drivers performing services in California, so
   20   Scheiner is inapposite. See WSTA, 377 F.Supp.3d at 1074 (holding Dynamex and
   21
          19
   22        Even if this Court were deciding the issue without the assistance of controlling
        precedent, the Pike standard is very difficult to meet: “For a facially neutral statute
   23   to violate the commerce clause, the burdens of the statute must so outweigh the
        putative benefits as to make the statute unreasonable or irrational.” Alaska
   24   Airlines, Inc. v. City of Long Beach, 951 F.2d 977, 983 (9th Cir. 1991) (emphasis
        added). A substantial burden must be shown on interstate commerce itself—not
   25   simply a burden on particular companies. See S.D. Myers, Inc. v. City and Cty. of
   26   San Francisco, 253 F.3d 461, 471 (9th Cir. 2001). Plaintiffs’ argument about
        motor carriers needing to cease contracting with owner-operators, PI at 26, thus
   27   does not suffice. In addition, even Plaintiffs acknowledge the factual deficiencies
        of their argument. See supra at 8-9; see also PI at 11 n.9 (conceding that motor
   28   carriers could contract with owner-operators and pay them in accordance with
        California law “while making deliveries in California”).

                                              22
                   OPPOSITION TO MOTION FOR A PI; Case No. 3:18-cv-02458-BEN-BLM
Case 3:18-cv-02458-BEN-BLM Document 58 Filed 12/16/19 PageID.670 Page 30 of 33


    1   California’s employment laws are “generally applicable requirements that apply
    2   equally to in-state, multi-state, and out-of-state employers within California”).
    3          Plaintiffs also argue that AB 5 discriminates against interstate commerce
    4   because it exempts “intrastate businesses.” PI at 27 (emphasis in original). But
    5   the exemption of certain workers (such as lawyers or certain construction truck
    6   drivers) from AB 5 applies whether those individuals reside in or out of California,
    7   just as the workers subject to AB 5 (including other truck drivers) are subject to
    8   AB 5 regardless of residence. That AB 5 treats lawyers (wherever they reside)
    9   differently from most truck drivers (wherever they reside) is irrelevant for purposes
   10   of the Commerce Clause.20 Plaintiffs cite no contrary authority.
   11          Even if AB 5 did impose a substantial burden upon interstate commerce, the
   12   benefits of California’s employment laws would not be “so outweigh[ed] as to
   13   make the statute unreasonable or irrational.” Alaska Airlines, 951 F.2d at 983.
   14   The California Legislature cited the importance of “the basic rights and
   15   protections” those laws guarantee. AB 5 §1(e). And Dynamex explained:
   16         The basic objective of wage and hour legislation and wage orders is to
              ensure that such workers are provided at least the minimal wages and
   17         working conditions that are necessary to enable them to obtain a subsistence
              standard of living and to protect the workers’ health and welfare.
   18   4 Cal.5th at 952; see also Tate Decl. ¶4.21 Thus, California’s employment laws
   19
          20
   20         Even if this Court were to conclude that AB 5 treats “inherently domestic
        activity” differently than interstate activity (which it does not), PI at 27,
   21   discrimination against interstate commerce for purposes of the dormant Commerce
        Clause requires disparate treatment of “similarly situated” entities, Nat’l Ass’n of
   22   Optometrists & Opticians v. Brown, 567 F.3d 521, 525-26 (9th Cir. 2009). The
        workers exempt from AB 5 are not “similarly situated” with those subject to the
   23   law. See id. at 527 (disparate treatment of opticians, optometrists, and
        ophthalmologists justified based on differences in professions).
   24      21
              See also, e.g., Cal. Labor Code §90.5(a) (“It is the policy of this state to
   25   vigorously enforce minimum labor standards in order to ensure employees are not
        required or permitted to work under substandard unlawful conditions or for
   26   employers that have not secured the payment of compensation, and to protect
        employers who comply with the law from those who attempt to gain a competitive
   27   advantage at the expense of their workers by failing to comply with minimum
        labor standards.”); California Drive-In Rest. Ass’n v. Clark, 22 Cal.2d 287, 302
   28   (1943) (“The Constitution authorizes the Legislature to provide a minimum wage
        for women and minors and for the comfort, health, safety and general welfare of

                                              23
                   OPPOSITION TO MOTION FOR A PI; Case No. 3:18-cv-02458-BEN-BLM
Case 3:18-cv-02458-BEN-BLM Document 58 Filed 12/16/19 PageID.671 Page 31 of 33


    1   easily survive Pike’s deferential review. See WSTA, 377 F.Supp.3d at 1074 (so
    2   holding).
    3   IV. The balance of the equities tips in defendants’ favor.
    4         As the Supreme Court has explained, “courts of equity should pay particular
    5   regard for the public consequences in employing the extraordinary remedy of
    6   injunction.” Winter, 555 U.S. at 24 (internal quotation marks omitted). Here, an
    7   injunction would have significant public consequences by preventing California
    8   from enforcing its laws and addressing the widely recognized problem of
    9   misclassification of employees in the trucking industry, depriving workers of the
   10   protections of the Labor Code to which they are entitled. See supra at 23; see also
   11   Tate Decl. ¶4. For the last 19 plus months, truck drivers have benefitted from a
   12   clear test for whether they enjoy the protections of California employment laws.
   13   Enjoining enforcement of AB 5, even during the pendency of this lawsuit, would
   14   disrupt this certainty and threaten those protections. Economic impacts to
   15   businesses are outweighed by concerns for the well-being of individuals such as
   16   workers deprived of basic labor rights. See Golden Gate Rest. Ass’n v. City &
   17   Cty. of San Francisco, 512 F.3d 1112, 1126 (9th Cir. 2008) (“‘Faced with . . . a
   18   conflict between financial concerns and preventable human suffering, we have
   19   little difficulty concluding that the balance of hardships tips decidedly’ in favor of
   20   the latter.” (quoting Lopez v. Heckler, 713 F.2d 1432, 1437 (9th Cir. 1983))).
   21         Plaintiffs’ delay in requesting injunctive relief further tips the equities
   22   against them. “[A] party requesting a preliminary injunction must generally show
   23   reasonable diligence.” Benisek v. Lamone, 138 S. Ct. 1942, 1944 (2018) (holding
   24   plaintiffs’ delay in seeking preliminary injunctive relief weighs against them).
   25
   26
        employees, and to confer upon a commission the authority it deems necessary to
   27   carry out those purposes.”); compare Mendis v. Schneider Nat’l Carriers Inc.,
        2016 WL 6650992, *4-5 (W.D. Wash. 2016) (application of Washington rest break
   28   provision to truck drivers does not violate dormant Commerce Clause, because it
        furthers legitimate public interest and applies only to in-state conduct).

                                               24
                    OPPOSITION TO MOTION FOR A PI; Case No. 3:18-cv-02458-BEN-BLM
Case 3:18-cv-02458-BEN-BLM Document 58 Filed 12/16/19 PageID.672 Page 32 of 33


    1   V. Granting preliminary injunctive relief is not in the public interest.
    2          Enjoining State Defendants’ enforcement of AB 5 would further delay their
    3   ability to effectively address the misclassification of workers and the public
    4   consequences of such misclassification. The California Legislature specifically
    5   found that “misclassification of workers as independent contractors has been a
    6   significant factor in the erosion of the middle class and the rise in income
    7   inequality,” AB 5, §1(c), and acknowledged the California Supreme Court’s
    8   recognition of the “harm to misclassified workers who lose significant workplace
    9   protections, the unfairness to employers who must compete with companies that
   10   misclassify, and the loss to the state of needed revenue from companies that use
   11   misclassification to avoid obligations such as payment of payroll taxes, payment
   12   of premiums for workers’ compensation, Social Security, unemployment, and
   13   disability insurance.” Id. §1(b). The Legislature sought to “ensure workers who
   14   are currently exploited by being misclassified as independent contractors instead
   15   of recognized as employees have the basic rights and protections they deserve
   16   under the law, including a minimum wage, workers’ compensation if they are
   17   injured on the job, unemployment insurance, paid sick leave, and paid family
   18   leave.” Id. §1(e); see also Tate Decl. ¶4. These important public interests are not
   19   outweighed by Plaintiffs’ interests in avoiding compliance with California law.22
   20          Once again, Plaintiffs fall back on inapposite cases concerning individually
   21   held constitutional rights not at issue here. See PI at 30 (citing Klein v. City of San
   22   Clemente, 584 F.3d 1196, 1208 (9th Cir. 2009) (First Amendment political free
   23   speech rights); Preminger v. Principi, 422 F.3d 815, 826 (9th Cir. 2005) (even in
   24   case concerning First Amendment rights, public interest did not require reversal of
   25   denial of preliminary injunction motion where there were countervailing public
   26   interests)). The public interest favors denying the requested injunction.
   27     22
            While Plaintiffs’ misclassification of drivers is likely already illegal under
   28   Borello, application of that multi-factor standard is far more resource-intensive.
        The ABC test allows the State to more effectively address misclassification.

                                              25
                   OPPOSITION TO MOTION FOR A PI; Case No. 3:18-cv-02458-BEN-BLM
Case 3:18-cv-02458-BEN-BLM Document 58 Filed 12/16/19 PageID.673 Page 33 of 33


    1   Dated: December 16, 2019                  Respectfully submitted,
    2
                                                  STACEY M. LEYTON
    3                                             ANDREW KUSHNER
    4                                             ELIZABETH VISSERS
                                                  Altshuler Berzon LLP
    5
    6                                             By:    /s/ Stacey M. Leyton
        f                                                  Stacey M. Leyton
    7
                                                  Attorneys for Intervenor-Defendant
    8                                             International Brotherhood of
                                                  Teamsters
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28


                                            26
                 OPPOSITION TO MOTION FOR A PI; Case No. 3:18-cv-02458-BEN-BLM
